  Case 19-04022      Doc 42   Filed 03/19/20 Entered 03/19/20 15:31:33            Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                     )               BK No.:     19-04022
Mark Doubet                                )
                                           )               Chapter: 13
                                           )
                                                           Honorable Timothy Barnes
                                           )
                                           )
              Debtor(s)                    )

                  ORDER MODIFYING THE PLAN POST-CONFIRMATION

       THIS MATTER coming to be heard on the DEBTOR'S MOTION TO MODIFY, the Court
having jurisdiction, with due notice having been given,

  IT IS HEREBY ORDERED:

 1. The Debtor's plan is modified post-confirmation by increasing the plan payment to $1,067 per
month until the end of the plan commencing with the March 2020 payment.




                                                        Enter:


                                                                 Timothy A. Barnes
Dated: March 19, 2020                                            United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates,
 4131 Main St.,
 Skokie, IL 60076
 Phone: (847) 673-8600
